EXHIBIT 10.3

 

CALIPER LIFE SCIENCES, INC.

 

NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

[As Amended and Restated Effective as of April 10, 2009]

 

SECTION 1.
PURPOSE

 

Caliper Life Sciences, Inc.’s Non-Employee Director Compensation Policy (the
“Policy”) has been established by Caliper Life Sciences, Inc (the “Company”) to
attract and retain as members of its Board of Directors persons who are not
full-time employees of the Company or any of its subsidiaries but whose business
experience and judgment are a valuable asset to the Company and its
subsidiaries.

 

SECTION 2.
DIRECTORS COVERED

 

As used in this Policy, the term “Director” means any person who is elected to
the Board of Directors of the Company and is not a full-time employee of the
Company or any of its subsidiaries.

 

SECTION 3.
ANNUAL RETAINERS PAYABLE TO DIRECTORS

 

3.1                                 Annual Retainer.  Each Director, other than
any Director serving as Chairman, shall be entitled to an annual retainer fee of
Forty Thousand Dollars ($40,000), and any Director serving as Chairman shall be
entitled to an annual retainer fee of Fifty Thousand Dollars ($50,000), in each
case payable quarterly in arrears for each calendar quarter or portion thereof
that s/he holds such office with the Company.

 

3.2                                 Audit Committee Retainers.  The annual cash
retainer paid to the Directors serving on the Audit Committee shall be Four
Thousand Dollars ($4,000) per year; and the annual retainer paid to the Director
serving as Chair of the Audit Committee shall be Ten Thousand Dollars ($10,000)
per year, in each case payable quarterly in arrears for each calendar quarter or
portion thereof that s/he holds such office with the Company.

 

3.3                                 Compensation and Corporate Governance and
Nominating Committee Retainers.  The annual cash retainer paid to Directors
serving on the Compensation Committee or the Corporate Governance and Nominating
Committee shall be Two Thousand Dollars ($2,000) per year; and the annual
retainer paid to the Director serving as Chair of either of these Committees
shall Five Thousand Dollars ($5,000 per year), in each case payable quarterly in
arrears for each calendar quarter or portion thereof that s/he holds such office
with the Company.

 

--------------------------------------------------------------------------------


 

SECTION 4.
NON-DISCRETIONARY EQUITY GRANTS TO DIRECTORS

 

4.1                                 Initial Equity Grants.  Without any further
action of the Board, each person who is elected or appointed for the first time
to be a Director automatically shall, upon the date of his or her initial
election or appointment to be a Director, be granted an option to purchase
Twenty-Five Thousand (25,000) shares of Common Stock of the Company (“Common
Stock”).  Each such initial equity grant shall vest in equal portions on a
monthly basis for forty-eight (48) months from the date of grant during the
Director’s active service as a director of the Company.

 

4.2                                 Annual Equity Grants.  Without any further
action of the Board, each Director shall be granted the following equity awards
on an annual basis:

 

(a)                       on the day following each Annual Meeting of the
stockholders of the Company (each, an “Annual Meeting”), commencing with the
Annual Meeting in 2009, each person who is then a Director, other than any
Director serving as Chairman of the Board, and has been a Director for at least
six (6) months, automatically shall be granted an equity award with an aggregate
total value of Thirty Five Thousand Dollars ($35,000), comprised of (i) an award
of restricted Common Stock for such number of shares of Common Stock as is equal
to Seventeen Thousand Five Hundred Dollars ($17,500) divided by the fair market
value of a share of Common Stock on the date of such grant and (ii) an option to
purchase the number of shares of Common Stock that will result in such option
have a fair value of Seventeen Thousand Five Hundred Dollars ($17,500) on the
date of such grant, as measured by the option valuation model then used by the
Company for its financial statement reporting purposes.

 

(b)                      on the day following each Annual Meeting, commencing
with the Annual Meeting in 2009, any Director who is then serving as Chairman of
the Board, automatically shall be granted an equity award with an aggregate
total value of Fifty Thousand Dollars ($50,000), comprised of (i) an award of
restricted Common Stock for such number of shares of Common Stock as is equal to
Twenty Five Thousand Dollars ($25,000) divided by the fair market value of a
share of Common Stock on the date of such grant and (ii) an option to purchase
the number of shares of Common Stock that will result in such option have a fair
value of Twenty Five Thousand Dollars ($25,000) on the date of such grant, as
measured by the option valuation model then used by the Company for its
financial statement reporting purposes.

 

Annual equity awards made to Directors pursuant to this Section 4.2 shall vest
one hundred percent (100%) on the date that is twelve (12) months after the date
of grant, provided that the Director receiving such grant continues to serve as
an active director of the Company on such date.

 

2

--------------------------------------------------------------------------------


 

SECTION 5.
MISCELLANEOUS

 

5.1                                 No Implied Rights.  Establishment of this
Policy and coverage hereunder of any person shall not be construed to confer any
right on the part of such person to be nominated for reelection to the Board of
Directors of the Company, or to be reelected to the Board of Directors.

 

5.2                                 Amendment or Discontinuance of this Policy. 
While the Company expects to continue this Policy, it must necessarily reserve,
and does hereby reserve, the right to amend or discontinue this Policy at any
time, at the discretion of the Board of Directors of the Company; provided,
however, that any amendment or discontinuance of this Policy shall be
prospective in operation only, and shall not affect either (i) the payment of
any Directors’ retainers theretofore earned by any Director, or the conditions
under which any such retainers are to be paid under this Policy, or (ii) any
equity award previously made to any Director or the conditions of vesting of any
such equity award, in each case unless the Director affected shall expressly
consent thereto.

 

5.3                                 Effectiveness of this Policy.  This Policy
is intended to amend and restate in its entirety the Non-Employee Directors’
Cash Compensation Plan adopted by the Company’s Board of Directors on
February 27, 2007.  This Policy, other than Section 4, shall become effective
immediately upon its approval by the Board of Directors of the Company.  The
effectiveness of Section 4 of this Policy shall be contingent on the
stockholders of the Company approving the 2009 Equity Incentive Plan at the
Company’s Annual Meeting of Stockholders for 2009, and if such stockholder
approval is not obtained, the equity awards contemplated by Section 4 of this
Policy shall be made in accordance with the Company’s 1999 Non-Employee
Directors’ Equity Incentive Plan until the termination of such Plan in
accordance with its terms.

 

3

--------------------------------------------------------------------------------